MEMORANDUM DECISION
                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                      Jun 15 2016, 7:47 am

this Memorandum Decision shall not be                            CLERK
                                                             Indiana Supreme Court
regarded as precedent or cited before any                       Court of Appeals
                                                                  and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General


                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Bobbi Jo Carter,                                         June 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         21A01-1601-CR-173
        v.                                               Appeal from the Fayette Circuit
                                                         Court
State of Indiana,                                        The Honorable Beth A. Butsch
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         21C01-1501-F4-90



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 21A01-1601-CR-173 | June 15, 2016   Page 1 of 5
                                          Case Summary
[1]   Bobbi Jo Carter sold about half a gram of heroin to an informant in the

      presence of her friend’s four-year-old daughter. Carter pled guilty to Level 4

      felony dealing in a narcotic drug and Class A misdemeanor taking a minor to a

      common nuisance. The trial court sentenced Carter to concurrent terms of

      eight and a half years for the Level 4 felony and one year for the Class A

      misdemeanor.

[2]   Carter now appeals, arguing that her sentence is inappropriate. Finding that the

      sentence is not inappropriate in light of the nature of the offenses and her

      character, we affirm.



                            Facts and Procedural History
[3]   On the evening of January 28, 2015, Carter’s friend drove Carter to a

      confidential informant’s house in Connersville. The friend’s four-year-old

      daughter was in the back seat of the car. When they arrived at the house,

      Carter sold about half a gram of heroin to the informant in the driveway.

      Carter returned to the car, and the friend drove away. The police, who had

      been monitoring the transaction, stopped them shortly thereafter.

[4]   The State charged Carter with Count I, Level 4 felony dealing in a narcotic

      drug in the physical presence of a child less than eighteen years of age, and

      Court of Appeals of Indiana | Memorandum Decision 21A01-1601-CR-173 | June 15, 2016   Page 2 of 5
      Count II, Class A misdemeanor taking a minor to a common nuisance. Carter

      pled guilty to both charges without a plea agreement, with sentencing to be

      determined by the trial court.


[5]   At the sentencing hearing, Carter testified about traumatic events that had

      occurred in her life, including witnessing her boyfriend’s suicide and being

      raped by her step-father. Carter also testified that she had used alcohol and

      drugs since age fourteen, completed a recovery program while in jail for these

      crimes, and had checked herself out of a drug-treatment center one month

      before these crimes. Carter admitted buying about seven grams of heroin daily

      from Dayton, Ohio. She would then use five of these grams herself and sell the

      other two grams in her community. At the conclusion of the sentencing

      hearing, the trial court found two aggravating factors: (1) Carter distributed

      heroin into the community “every day,” Tr. p. 95, and (2) Carter had a history

      of criminal or delinquent behavior, including two juvenile adjudications for

      escape, felony convictions for unlawful possession of precursors and receiving a

      stolen vehicle, and one misdemeanor conviction for driving while suspended.

      The court found no mitigating factors. The court sentenced Carter to eight and

      a half years for Count I and one year for Count II, to be served concurrently.

[6]   Carter now appeals her sentence.



                                 Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 21A01-1601-CR-173 | June 15, 2016   Page 3 of 5
[7]   Carter contends that her aggregate sentence of eight and a half years is

      inappropriate in light of the nature of the offenses and her character. Indiana

      Appellate Rule 7(B) provides that an appellate court “may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” King v. State, 894 N.E.2d 265, 267 (Ind. Ct.

      App. 2008). Because we generally defer to the judgment of trial courts in

      sentencing matters, Norris v. State, 27 N.E.3d 333, 335-36 (Ind. Ct. App. 2015),

      defendants have the burden of persuading us that their sentences are

      inappropriate, Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).

      “Whether a sentence is inappropriate ultimately turns on the culpability of the

      defendant, the severity of the crime, the damage done to others, and a myriad

      of other factors that come to light in a given case.” Id. (citing Cardwell v. State,

      895 N.E.2d 1219, 1224 (Ind. 2008)).

[8]   On Count I, a Level 4 felony, Carter faced a sentencing range of two to twelve

      years, with an advisory sentence of six years. Ind. Code § 35-50-2-5.5. On

      Count II, a Class A misdemeanor, Carter faced a sentence of up to one year.

      Ind. Code § 35-50-3-2. The trial court imposed concurrent sentences of eight

      and a half years for Count I and one year for Count II.

[9]   Concerning the nature of the offenses, although Carter sold heroin to an

      informant during a supervised buy, the child who was present was much

      younger than eighteen years old. Furthermore, Carter’s character convinces us

      that her sentence is not inappropriate. Carter has felony convictions for

      Court of Appeals of Indiana | Memorandum Decision 21A01-1601-CR-173 | June 15, 2016   Page 4 of 5
       unlawful possession of precursors and receiving a stolen vehicle, a

       misdemeanor conviction for driving while suspended, and two juvenile

       adjudications for escape. Although Carter completed a recovery program while

       in jail for the crimes in this case, she checked herself out of a drug-treatment

       center one month before these crimes. As the trial court noted, Carter, on a

       daily basis, brought about seven grams of heroin from Dayton, Ohio, and sold

       two of these grams into her local community. Despite her previous contacts

       with the criminal-justice system and opportunities for rehabilitation, Carter has

       not been deterred from criminal activities. Her character does not warrant a

       reduction in her sentence.

[10]   After due consideration of the trial court’s decision, we cannot say that Carter

       persuaded us that her aggregate sentence of eight and a half years is

       inappropriate in light of the nature of the offenses and her character.

[11]   Affirmed.

       Barnes, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 21A01-1601-CR-173 | June 15, 2016   Page 5 of 5